IN THE
                          TENTH COURT OF APPEALS




                                 No. 10-19-00290-CV

                       IN RE RADER WADE GILLELAND



                                Original Proceeding



                     REFERRAL TO MEDIATION ORDER


       The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073. The policy behind ADR is stated in the statute: “It is the policy of this state to

encourage the peaceable resolution of disputes . . . and the early settlement of pending

litigation through voluntary settlement procedures.” Id. § 154.002. Mediation is a form

of ADR. Mediation is a mandatory but non-binding settlement conference, conducted

with the assistance of a mediator. Mediation is private, confidential, and privileged.
        We find that the subject of this original proceeding is appropriate for mediation.

See id. § 154.021(a).

        Relator and Real Party in Interest are ordered to confer and attempt to agree upon

a mediator. Within twenty-one days after the date of this Order, Relator is ordered to file

a notice with the Clerk of this Court that either identifies the agreed-upon mediator or

states that Relator and Real Party in Interest are unable to agree upon a mediator. If the

notice states that Relator and Real Party in Interest are unable to agree upon a mediator,

this Court will assign a mediator.

        Mediation must occur within sixty days after the date the above-referenced notice

agreeing to a mediator is filed or, if no mediator is agreed upon, within sixty days after

the date of the order assigning a mediator.

        No less than seven calendar days before the first scheduled mediation session,

Relator and Real Party in Interest must provide the mediator and all other parties with

an information sheet setting forth the party’s positions about the issues that need to be

resolved. At or before the first session, Relator and Real Party in Interest must produce

all information necessary for the mediator to understand the issues presented. The

mediator may require any party to supplement the information required by this Order.

        Relator and Real Party in Interest must be present during the entire mediation

process, and each party that is not a natural person must be represented by an employee,

officer, agent, or representative with authority to bind the party to settlement.



In re Gilleland                                                                      Page 2
        Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fee will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with Relator and Real Party in Interest,

and each must pay one-half of the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

        Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

        We refer the subject of this original proceeding to mediation.1

        This original proceeding and all appellate deadlines are suspended as of the date

of this Order. The suspension of the original proceeding is automatically lifted when the

mediator’s report to the Court is received. If the matter is not resolved at mediation, any

deadline that began to run and had not expired by the date of this Order will begin anew

as of the date the mediator’s report to the Court is received. Any document filed by a

party after the date of this Order and before the filing of the mediator’s report will be

deemed filed on the same day, but after the mediator’s report is received.




1Nothing herein should be construed as an all or nothing requirement regarding the mediation. The
mediator and parties should endeavor to resolve the entire proceeding, but a resolution of any issue in the
original proceeding or the underlying proceeding is within the scope of this referral.


In re Gilleland                                                                                     Page 3
                                        PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed April 21, 2020
RWR




In re Gilleland                                      Page 4